Citation Nr: 0706867	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  05-06 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for myalgia.  

2.  Entitlement to special monthly compensation (SMC) based 
on a need for regular aid and attendance and/or being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to February 
1967.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the New York, New 
York, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  The clinical signs and manifestations associated with the 
veteran's myalgia do not more nearly approximate constant 
symptoms that are refractory to therapy.

2.  Service connection is in effect for schizophrenic 
reaction and myalgia, evaluated as 100 percent and 20 percent 
disabling, respectively.  

3.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes, or 
contraction of the visual field to 5 degrees or less.

4.  The veteran is not a patient in a nursing home.

5.  The veteran's service-connected disabilities do not 
render him unable to tend to the basic functions of self care 
without regular assistance from another person, and do not 
render him vulnerable to the hazards and dangers incident to 
his environment.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating higher than 
20 percent for myalgia have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5025 
(2006).

2.  The criteria for SMC based on the need for regular aid 
and attendance of another person or due to being housebound 
have not been met. 38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 
C.F.R. §§ 3.351, 3.352 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  The notification must also 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  38 
C.F.R. § 3.159(b) (2006).  VA must provide such notice to a 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).

Section 5103(a) notice must be provided to a claimant 
"[u]pon receipt of a complete and substantially complete 
application."  38 U.S.C.A. § 5103(a) (emphasis added).  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman at 484-86.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

The Court held, however, that:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated - 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice is 
intended to serve has been fulfilled.  

Id. at 491. 

In these circumstances, VA is required, under sections 
7105(d) and 5103A, to advise the appellant of what is 
necessary to obtain the maximum benefits allowed by the 
evidence and the law.  Id.

In this case, the RO, in a March 2005 rating decision, 
awarded the veteran service connection for myalgia and 
assigned a 20 percent rating, effective April 25, 2004.  
Thus, the veteran's myalgia claim was substantiated in March 
2005 and VA no longer has any further duty to notify the 
veteran on how to substantiate his claim.  Rather, VA is 
required to fulfill its statutory duties under 38 U.S.C.A. 
§ 7105.  

On review of the record, and in particular the 
representative's December 2006 brief, it is clear that the 
veteran had knowledge of what is necessary to substantiate 
his claim for a rating in excess of the initial 20 percent 
rating currently assigned for myalgia.  In the brief, the 
representative reported the veteran's difficulties with 
ongoing pain and physical limitations imposed by his myalgia.  

The purpose of the required notice, to ensure that the 
veteran as a claimant had the opportunity to participate 
meaningfully in the adjudication process, was not frustrated 
since he had actual knowledge of what was necessary to 
substantiate his claim prior to the Board's consideration of 
this matter, ensuring the essential fairness of the 
adjudication.  See Short Bear v. Nicholson, 19 Vet. App. 341, 
344 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 121, 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
see also Velez v. West, 11 Vet. App. 148, 157 (1998) (holding 
that actual knowledge by the veteran cures defect in notice).

Under these circumstances, regarding the initial rating 
claim, the Board determines that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)

Regarding the SMC claim, the veteran was provided notice of 
the VCAA in December 2003, prior to the initial adjudication 
of this claim in the February 2004 rating decision.  The VCAA 
letter summarized the evidence needed to substantiate the 
claim and VA's duty to assist.  It also specified the 
evidence the veteran was expected to provide, including the 
information needed to obtain both his private and VA medical 
treatment records.  In this way, the VCAA letter clearly 
satisfied the first three "elements" of the notice 
requirement.  In addition, the December 2003 informed the 
veteran: "It's your responsibility to make sure that we 
receive all requested records that aren't in the possession 
of a Federal department or agency."  (Emphasis in original).  
This satisfies the regulation, in that it informed the 
veteran that he could submit any and all evidence which was 
pertinent to his claim, not merely that requested by the RO.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes VA medical records and 
reports of VA examinations.  The veteran has not indicated he 
has any further evidence to submit to VA, or which VA needs 
to obtain.  There is no indication there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2006).

Entitlement to an initial rating higher than 20 percent for 
myalgia.  

In a March 2005 rating decision, the RO granted service 
connection for myalgia as secondary to medication for 
service-connected schizophrenia and assigned a 20 percent 
rating.  The veteran appealed the decision seeking a higher 
initial rating.  

Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155 (West 2002).  
Separate diagnostic codes identify the various disabilities.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Fenderson  at 126.  Therefore, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as staged 
ratings.  Id. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2006).  

The veteran's myalgia is rated under 38 C.F.R. § 4.71a, DCs 
5099-5025.  DC 5099 represents an unlisted disability 
requiring rating by analogy to one of the disorders listed 
under 38 C.F.R. § 4.71a.  See 38 C.F.R. § 4.27 (2006).  

Under DC 5025, a 20 percent rating is assigned when it is 
episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
that are present more than one-third of the time.  A 40 
percent rating is assigned when there is that are constant, 
or nearly so, and refractory to therapy.  A note under DC 
5025 states that widespread pain means pain in both the left 
and right sides of the body, that is both above and below the 
waist, and that affects both the axial skeleton (i.e., 
cervical spine, anterior chest, thoracic spine, or low back) 
and the extremities.

Analysis

On VA examination in February 2005, the veteran complained of 
muscle pains intermittently for the past 5-6 years.  There 
was no precipitation of symptoms and the muscle pain was 
localized to both upper extremities, lower extremities and 
stiffness without any muscle weakness.  The veteran was 
unable to ambulate when he had muscle pain and had 
unexplained fatigue and sleep disturbances.  It was noted 
that the veteran had side effects from the treatment due to 
the muscle pain.  Physical examination revealed three trigger 
points - one in the shoulder; one in the right arm; and one 
in the left arm with muscle strength of both areas 5/5.  The 
diagnosis was myalgia. 

A February 2006 VA treatment record indicated that the 
veteran was getting okay relief of pain from a combination of 
medicines.  

Based upon this evidence, the Board finds that the 
symptomatology associated with the veteran's myalgia does not 
more nearly approximate the criteria for entitlement to a 40 
percent rating for the condition.  38 C.F.R. § 4.7.  More 
specifically, a 40 percent evaluation under 38 C.F.R. § 
4.71a, DC 5025 requires symptoms which are constant, or 
nearly so, of widespread musculoskeletal pain and tender 
points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms and which are refractory to therapy.  Here, however, 
while the veteran's symptoms have clearly been widespread, 
with trigger points noted over three areas of the body, the 
greater weight of the evidence reflects that the pain is not 
nearly constant.  In fact, upon evaluation by VA in February 
2005, the veteran described his pain as "intermittent."  
The Board further finds that even if the Board were to find 
that there was sufficient evidence of nearly constant 
symptoms, the veteran's claim for an initial higher 
evaluation would still fail due to the lack of evidence that 
the veteran's symptoms have been refractory to therapy.  In 
this regard, a February 2006 VA treatment record indicated 
that the veteran was getting okay relief of pain from a 
combination of medicines.  Therefore, based on all of the 
foregoing the Board must find that the veteran's symptoms of 
chronic myalgia do not more nearly approximate the criteria 
for a 40 percent evaluation under 38 C.F.R. § 4.71a, DC 5025.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.

With respect to the consideration of functional loss due to 
pain, the Board finds that as fibromyalgia has been 
determined to be a "nonarticular" rheumatic disease, 
objective impairment of the musculoskeletal function, 
including limitation of joints, is not considered to be 
present, in contrast to the usual findings in "articular" 
rheumatic diseases, and that consequently, 38 C.F.R. §§ 4.40, 
4.45 do not apply. See 64 Fed. Reg. 32410-32411 (June 17, 
1999).

In summary, based on the evidence of record, the Board finds 
that the preponderance of evidence is against an initial 
evaluation in excess of 20 percent for myalgia.  The Board 
concludes that there was no period since the award of service 
connection that a rating greater than 20 percent for service-
connected myalgia was warranted.  Fenderson, supra.

Finally, in evaluating this claim, the Board notes that there 
is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b) (2006).  Therefore, the Board 
will not consider the question of entitlement to an 
extraschedular evaluation with respect to the claim for an 
initial evaluation greater than 20 percent for myalgia on 
appeal.

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.

Entitlement to SMC based on a need for regular aid and 
attendance and/or being housebound.

Pertinent Law and Regulations

The criteria for determining whether SMC is payable by reason 
of need of aid and attendance is set forth in 38 C.F.R. § 
3.351, which in pertinent part provides:

(b) Aid and attendance; need.  Need for aid and attendance 
means helplessness or being so nearly helpless as to require 
the regular aid and attendance of another person.  The 
criteria set forth in paragraph (c) of this section will be 
applied in determining whether such need exists.

(c) Aid and attendance; criteria.  The veteran, spouse, 
surviving spouse or parent will be considered in need of 
regular aid and attendance if he or she:

(1) Is blind or nearly so blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or

(2) Is a patient in a nursing home because of mental or 
physical incapacity; or

(3) Establishes a factual need for aid and attendance under 
the criteria set forth in 38 C.F.R. § 3.352(a).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  See 38 C.F.R. § 3.352(a) (2006).

Although a veteran need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the Court has held that it 
is logical to infer there is a threshold requirement that "at 
least one of the enumerated factors be present."  Turco v. 
Brown, 9 Vet. App. 222, 224 (1996).

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph, "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that the 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there is a constant need.  Determinations that the veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  See 38 C.F.R. § 3.352(a) (2006).

SMC is also payable where the veteran has a single service-
connected disability rated as 100 percent and, (1) he has 
additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
(2) he is permanently housebound by reason of service-
connected disability or disabilities.  This requirement is 
met when the veteran is substantially confined as a direct 
result of service-connected disabilities to his dwelling and 
the immediate premises or, if institutionalized, to the ward 
or clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 U.S.C.A. § 1114(s) 
(West 2002); 38 C.F.R. § 3.350(i) (2006).

Analysis

The record reflects that the veteran is service-connected for 
schizophrenic reaction, evaluated as 100 percent disabling 
and myalgia, evaluated as 20 percent disabling.

The veteran has neither contended, nor does medical evidence 
show, that he is legally blind.  Further, it is clear that 
the veteran is not confined to a nursing home because of 
mental or physical incapacity.  Thus, the first two criteria 
of 38 C.F.R. § 3.351(c) are not applicable in this case, and 
may not be used to support the veteran's claim for SMC 
benefits based on the need for regular aid and attendance of 
another person.

As a consequence of the above, the veteran's entitlement to 
the sought after benefits turns on whether evidence on file 
establishes a factual need for regular aid and attendance.  
Applying the legal criteria to the facts of this case, the 
Board concludes that the evidence does not establish a 
factual need for regular aid and attendance.  Upon VA aid and 
attendance examination in December 2003, the examiner noted 
that although the veteran walked with a cane he did not need 
the assistance of another person when he came to the room.  
He was not hospitalized, permanently bedridden or restricted 
to the home.  He had the capacity to protect himself from the 
hazards and dangers of the daily environment.  He could self 
care.  Physical examination revealed no functional 
restriction of the upper or lower extremities.  The examiner 
concluded that, from a medical point of view, the veteran did 
not need any aid and attendance.  

On VA psychiatric examination in December 2006, the examiner 
noted that the veteran's schizophrenia appeared to be in 
partial remission due to his medication regimen of Clozapine, 
although the suspected that without the benefit of this 
medication regimen the veteran would not be capable of taking 
care of himself.  The examiner indicated that although the 
veteran was relatively well oriented with his medication 
routine, he was severely physically impaired as a result of 
his multiple impairments, primarily obesity.  He suffered 
from quite limited mobility and loss of independence, and 
appeared to be quite dependent on his wife in all aspects of 
life.  The examiner concluded that the veteran was majorly 
impaired in his functioning at that point in time.  

To the extent that the veteran contends that he requires the 
aid and attendance of another person, the Board finds that 
such statement is directly contradicted by the December 2006 
VA examiners, both of which have been quoted above.  In this 
regard, the Board notes that although the VA psychiatric 
examiner commented that the veteran was severely physically 
impaired as a result of his multiple impairments, the VA 
medical examiner concluded that there was no medical reason 
for the veteran to need aid and attendance.  The Board notes 
that this opinion is from a physician with expertise in 
medical (as opposed to psychiatric) matters.  Accordingly, 
the Board places greater weight on the opinion of the VA 
medical examiner who has more expertise, knowledge and skill 
pertinent to physical disabilities.  See Black v. Brown, 10 
Vet. App. 297, 284 (1997) (in evaluating the probative value 
of medical statements, the Board looks at factors such as the 
individual knowledge and skill in analyzing the medical 
data).

Insofar as the VA psychiatric examiner concluded that the 
veteran was "majorly impaired in his functioning" the Board 
finds pertinent the fact that the examiner did not opine that 
he was in need of aid and attendance due solely to his 
service-connected schizophrenic reaction.  On the contrary, 
the examiner stated that the veteran's schizophrenia was in 
partial remission due to his medication regimen.  The Board 
does not disagree with the examiner's suggestion that, if not 
for the medication, the veteran would not be capable of 
taking care of himself; however, this is not the case.  The 
veteran is on a medication regimen that appears to be helping 
his psychiatric functioning significantly.  

In short, the preponderance of the evidence in this case does 
not provide a basis for a finding that, due to his service-
connected disabilities, the veteran is precluded from taking 
care of his daily living activities.  And insofar as there is 
no indication that any of the criteria listed in 38 C.F.R. § 
3.352(a) are present, the veteran's claim for SMC based on a 
need for regular aid and attendance must be denied.

The veteran is also seeking SMC benefits based on being 
housebound.  Entitlement to these benefits is predicated on 
the evidence of record showing that the veteran has one 
single disability ratable 100 percent disabling and has 
additional disabilities independently ratable 60 percent or 
more disabling: or, in addition to the 100 percent disability 
evaluation, is demonstrably housebound due to disability.  In 
this case none of these criteria have been met.  The clinical 
data does not demonstrate that the veteran is confined to his 
dwelling or the immediate premises due to disability.  Thus, 
there is no legal basis upon which entitlement to housebound 
status may be established.

Because the Board concludes that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
SMC based on the need for regular aid and attendance of 
another person or due to being housebound, the benefit-of- 
the-doubt doctrine does not apply.




ORDER

An initial rating higher than 20 percent for myalgia is 
denied.  

Entitlement to SMC based on the need for regular aid and 
attendance of another person or due to being housebound is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


